Exhibit 10.2 AMENDED AND RESTATED VPC SUBLICENSE AGREEMENT This AMENDED AND RESTATED VPC SUBLICENSE AGREEMENT (this “Agreement”) is made effective as of May20, 2014 (the “Effective Date”), by and between Liquidmetal Technologies, Inc., a Delaware corporation having its principal place of business at 30452 Esperanza, Rancho Santa Margarita, California 92688 (“LMT”), and Visser Precision Cast, LLC, a Colorado limited liability company having its principal place of business at 6275 E. 39th Street, Denver, CO 80207 (“VPC”). LMT and VPC are each referred to individually as a “Party,” and collectively as the “Parties,” to this Agreement. RECITALS WHEREAS, LMT, Crucible Intellectual Property, LLC (“Crucible”), Liquidmetal Coatings, LLC, a Delaware limited liability company (“LMC”), and Apple Inc., a California corporation (“Apple”), previously entered into a Master Transaction Agreement, dated August5, 2010 (the “Apple Agreement”), pursuant to which, among other provisions, LMT contributed, transferred, and assigned substantially all of its intellectual property assets to Crucible; WHEREAS , LMT and Crucible entered into an Exclusive License Agreement, dated August 5, 2010, pursuant to which, among other provisions, Crucible granted an exclusive license back to LMT to the LMT Technology (as defined below) for use in fields other than Consumer Electronic Products (as defined below) (the “ LMT License ”); WHEREAS, LMT and VPC are parties to that certain VPC Sublicense Agreement dated effective as of June1, 2012 (the original VPC Sublicense Agreement being referred to hereinafter as the “ Original Sublicense Agreement ” and June1, 2012 being referred to hereinafter as the “ Original Effective Date ”), pursuant to which LMT sublicensed rights to the LMT Technology to VPC on the terms and conditions set forth therein; WHEREAS, LMT and VPC are parties to that certain Mutual Non-Disclosure Agreement dated June1, 2012, as amended through the Effective Date, the terms of which are incorporated by reference herein (the “ Confidentiality Agreement ”); and WHEREAS, LMT and VPC now wish to amend and restate the Original Sublicense Agreement in its entirety. NOW THEREFORE, in consideration of the provisions and agreements of the Parties as set forth in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by the Parties, the Parties agree as follows: ARTICLE 1 definitions When used in this Agreement, the following terms shall have the following meanings: 1.1“ Additional Excluded Fields ” shall mean those fields of use covered by exclusive licenses from Licensor or Crucible under the licenses and sublicenses of the LMT Technology granted by Licensor or Crucible and listed in Attachment A to this Agreement, other than the license from Crucible to Apple. Each of the fields of use described in the preceding sentence shall remain within the defined term “ Additional Excluded Fields ” during such period as there remains in effect an exclusive license covering such field of use that was granted by Licensor or Crucible and was in full force and effect as of the Original Effective Date (including any renewals or extensions of any such license, which renewal or extension was made in the sole discretion of the licensee, without Licensor or Crucible exercising any right of approval or consent to such renewal or extension or failing to exercise any right that Licensor or Crucible might have had to terminate such license or otherwise prevent such renewal or extension). 1.2“ Casting Operations ” shall mean a process using the LMT Technology of melting a metal alloy feedstock, containing the molten alloy in a mold and obtaining a solidified metal component. 1.3“ Consumer Electronic Products ” shall mean personal computers (portable and desktop); tablet or slate style computing devices; handheld electronic and/or communication devices (e.g., smartphones, digital music players, multi-function devices, etc.); any device whose function includes the creation, storage or consumption of digital media; any component or sub-component in any Consumer Electronic Product; and any accessory that is the same or similar to an accessory made or sold by or on behalf of Apple (regardless of when Apple sold or started to sell such accessory) that is suitable for use with any Consumer Electronic Product. Notwithstanding the foregoing, “ Consumer Electronic Products ” shall not include: (i) products (except for any product that is capable of interacting or interfacing with a Consumer Electronic Product) that are powered by electricity or batteries but that do not in any way involve the creation, storage, consumption, use, viewing, transmission, or processing of digital media or digital information and do not involve the use of wireless communication networks. Products that fall into this category include, without limitation, electric-powered and/or battery-powered drills, hand tools and watches (i.e. a wrist-worn device whose sole function is to display the time of day); (ii) medical devices and other products that are not the same or similar to any Apple product (regardless of when Apple sold or started to sell such product) and that are used exclusively for the diagnosis and/or treatment of human or animal health conditions; or (iii) products or components thereof that are not the same as or similar to any Apple product (regardless of when Apple sold or started to sell such product) or component of any Apple product and that are made solely for, and sold solely into, the defense/military, automotive, medical, or industrial markets. “Intellectual Property” shall mean and includes, but is not limited to, all of the following which were in existence on or prior to the Effective Date: algorithms, alloys, application program interfaces, compositions, customer lists, databases, schemata, equipment design, design documents and analyses, diagrams, documentation, drawings, formulas, discoveries and inventions (whether or not patentable), know-how, literary works, copyrightable works, works of authorship, manufacturing processes, mask works, methods, methodologies, architectures, processes, program listings, programming tools, proprietary information, protocols, schematics, specifications, software, software code (in any form, including source code and executable or object code), subroutines, user interfaces, techniques, , and all other forms and types of technology (whether or not embodied in any tangible form and including all tangible embodiments of the foregoing such as compilations of information, instruction manuals, notebooks, prototypes, reports, samples, studies, and summaries) but specifically excluding any and all advertising and promotional materials containing LMT trademarks, logos or branding. -2- “Intellectual Property Rights” shall mean all rights of the following types, which may exist or be created under the laws of any jurisdiction in the world, and which rights (i)were in existence on or prior to the Effective Date or (ii) which are created or come into existence after the Effective Date but which rights would be infringed by Intellectual Property or the use of Intellectual Property that was in existence on or prior to the Effective Date: (A) rights associated with works of authorship, including exclusive exploitation rights, copyrights, moral rights, and mask works; (B) trade secret rights; (C) patents (provided that patents within the Intellectual Property Rights described in clause (ii) above shall be as considered on a claim by claim basis to determine the extent to which such patent rights are included in the Intellectual Property Rights), and industrial property rights; (D) other proprietary rights in Intellectual Property of every kind and nature but specifically excluding any and all trademark, trade name, domain names, trade dress or similar rights; and (E) all registrations, renewals, extensions, combinations, divisions, continuations, continuations in part, reexamination certificates, or reissues of, and applications for, any of the rights referred to in clauses (A) through (D) above. “Licensed Products” shall mean any product within the VPC Fields that is manufactured using the LMT Technology and/or that otherwise uses the LMT Technology. “Licensee” shall mean, individually and collectively, VPC and any Subsidiary thereof. “Licensor” shall mean LMT. “LMT Technology” shall mean any and all Intellectual Property and Intellectual Property Rights that LMT owns or has licensed from a third party (including without limitation pursuant to sub-licenses), or that LMT otherwise has a right to use, including without limitation any and all Intellectual Property and Intellectual Property Rights (A)licensed to LMT pursuant to the Exclusive License Agreement dated as of August5, 2010 (the “ LMT License Agreement ”) between LMT and Crucible, (B)accruing to LMT pursuant to the Apple Agreement, and (C) developed or otherwise acquired by LMT, including without limitation by way of license or sublicense, and further including without limitation all Intellectual Property and Intellectual Property Rights relating to (1) manufacturing processes that utilize the LMT Technology or (2) the ability to manufacture products that incorporate or otherwise utilize the LMT Technology. 1.10“
